                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:19-CR-00360-FDW-DSC
 USA,

                 Plaintiff,

    v.                                                        ORDER

 COLEMAN BOYD COCKRELL,

                 Defendant.


         THIS MATTER is before the Court on Defendant’s Objections, (Doc. No. 61), to the

Magistrate Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 59). Defendant

seeks review of the Magistrate Judge’s M&R regarding Defendant’s Motion to Suppress Evidence

Found in the Motor Vehicle. (Doc. No. 54). For the reasons that follow, the Magistrate Judge’s

Memorandum and Recommendation is AFFIRMED, Defendant’s Objection is OVERRULED,

and Defendant’s Motion to Suppress is DENIED.

           I.   BACKGROUND

         Defendant was initially charged in a two-count indictment on November 19, 2019, (Doc.

No. 10); however, a superseding indictment was filed on September 16, 2020, charging Defendant

with one count of “Drug Trafficking Conspiracy” and one count of “Possession with Intent to

Distribute Methamphetamine.” (Doc. No. 24). In Defendant’s Objections to the M&R, Defendant

does not dispute the Magistrate Judge’s discussion of pertinent facts, (Doc. No. 61); the Court

accordingly ADOPTS and incorporates by reference Section I of the Memorandum and

Recommendation. (Doc. No. 59, pp. 1-2).




                                               1

      Case 3:19-cr-00360-FDW-DSC Document 63 Filed 08/26/21 Page 1 of 7
         Defendant’s Second Motion to Suppress does not clearly explain exactly what evidence

Defendant seeks to suppress.1 (Doc. No. 54). However, from reading the Magistrate Judge’s M&R,

the Court assumes Defendant seeks to suppress 119 grams of methamphetamine, $1777, a scale,

and baggies, all of which were discovered in a black backpack found in Defendant’s car. See (Doc.

No. 59, p. 3).

         Defendant argues suppression is required because the primary officer involved, Officer

Appolon Jean-Paul (“Officer Jean-Paul”), did not have probable cause to search Defendant’s

vehicle.2 (Doc. No. 54, p. 4). And, although Defendant offers a number of reasons, most of which

are unclear, as to why Officer Jean-Paul lacked probable cause, “the crux of [Defendant’s]

argument is [that] the . . . search . . . was based on bad intelligence.” (Doc. No. 61, p. 3). Put

simply, Defendant challenges Officer Jean-Paul’s reliance on a Confidential Informant (“CI”) as

insufficient so support probable cause. See (Doc. Nos. 54, 61).

         In his Memorandum and Recommendation, the Magistrate Judge addressed the primary

issue of whether Officer Jean-Paul’s CI was sufficiently reliable to establish probable cause. (Doc.

No. 59). In concluding that Officer Jean-Paul’s CI was sufficiently reliable, the Magistrate Judge

relied on U.S. v. Miller, which held that “substantially corroborated” tips obtained from CIs can

establish probable cause in certain circumstances. 925 F.2d 695, 699 (4th Cir. 1991). The

Magistrate Judge determined Officer Jean-Paul sufficiently corroborated the CI’s information such

that the CI was reliable and probable cause was established. (Doc. No. 59, pp. 6-7). The Magistrate

Judge recommends that Defendant’s Second Motion to Suppress be denied. Id. at p. 7.


1
  For example, Defendant argues his Miranda rights were violated, but he fails to identify any testimonial evidence
that should be suppressed. See (Doc. No. 54).
2
  Defendant also argues Officer Jean-Paul impermissibly “extended the time and purpose of the traffic stop in order
to conduct a warrantless investigatory search of the vehicle.” (Doc. No. 54, p. 1). To the extent Defendant offers this
as an alternative argument, it is inapplicable. Officer Jean-Paul did not initiate a traffic stop; Officer Jean-Paul
initiated a sting operation and Defendant’s vehicle was already parked in a gas station parking lot before law
enforcement initiated the search. See (Doc. No. 59, p. 3).

                                                          2

        Case 3:19-cr-00360-FDW-DSC Document 63 Filed 08/26/21 Page 2 of 7
         Defendant timely filed his Objections to the M&R; however, it suffers from the same lack

of clarity as his initial Motion to Suppress. See (Doc. No. 61). Notwithstanding the Objections’

lack of clarity, the Court understands Defendant to be specifically objecting to the Magistrate

Judge’s determination that Officer Jean-Paul’s CI was sufficiently reliable to establish probable

cause.3 Id.

          II.     STANDARD OF REVIEW

         A district court may refer a motion to suppress to a magistrate judge for a recommendation

pursuant to Federal Rule of Criminal Procedure 59(b)(1) See Fed. R. Crim. P. 59(b)(1). A party

may file written objections to magistrate judge’s memorandum and recommendation within

fourteen days of being served with a copy of the memorandum and recommendation. 28 U.S.C

§ 636(b)(1). ‘“Any written objections must specifically identify the portions of the Report and

Recommendation to which objections are made and the basis for such objections.”’ Morgan v.

N.C. Dep’t of Health and Human Servs., 421 F. Supp. 2d 890, 893 (W.D.N.C. 2006) (emphasis in

original) (quoting Thomas v. Westinghouse Savannah River Co., 21 F. Supp. 2d 551, 560 (D.S.C.

1997)); see also Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (“[P]arties filing

objections must specifically identify those findings objected to.”) (quotation omitted). “Frivolous,

conclusive or general objections need not be considered by the district court.” Battle, 834 F.2d at

421 (quotation omitted). “A general objection, or one that merely restates the arguments previously

presented is not sufficient to alert the court to alleged errors on the part of the magistrate judge.”

Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, “[a]n ‘objection’ that does



3
  Defendant suggests the Magistrate Judge failed to address all of the arguments contained in the initial Motion to
Suppress. (Doc. No. 61, pp. 2-3). However, as the Court has already noted and explained, Defendant’s arguments
related to Miranda violations and traffic stops are inapplicable to the otherwise undisputed facts. Neither this Court
nor the Magistrate Court can evaluate the merits of a Miranda violation without knowing if Defendant even made
any inculpatory statements during a custodial interrogation. A traffic stop analysis is likewise inappropriate when
there is no traffic stop.

                                                           3

        Case 3:19-cr-00360-FDW-DSC Document 63 Filed 08/26/21 Page 3 of 7
nothing more than state a disagreement with a magistrate’s suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as that term is used in this

context.” Id.; see also Jones v. Hamidullah, No. 2:05-2736-PMD-RSC, 2005 WL 3298966 at *3

(D.S.C. Dec. 5, 2005) (noting a petitioner’s objections to a magistrate judge’s report “on the whole

are without merit in that they merely rehash [the] general arguments and do not direct the court’s

attention to any specific portion of the [report]”). General or conclusory objections result not only

in the loss of de novo review by the district court but also in waiver of appellate review. Tyler v.

Beinor, 81 F. App’x 445, 446 (4th Cir. 2003) (per curiam); United States v. Woods, 64 F. App’x

398, 399 (4th Cir. 2003) (per curiam). If proper objections are made, a district court will review

the objections under a de novo standard. 28 U.S.C. § 636(b)(1). Absent a specific, proper, and

timely filed objection, the Court reviews only for “clear error,” and need not give any explanation

for adopting the M&R. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).


        III.   DISCUSSION

       Defendant objects to the Magistrate Judge’s determination that Officer Jean-Paul had

probable cause to conduct a warrantless search of Defendant’s car. (Doc. No. 61). The Court first

emphasizes that the challenged warrantless search resulted from a sting operation; it did not result

from a routine traffic stop. (Doc. No. 59, p. 2) (“[Officer Jean-Paul’s] investigation in this case

began with information provided by a CI.”). Thus, to the extent Defendant argues the Magistrate

Judge erred in his decision based on legal constraints related to traffic stops, Defendant’s objection

is misplaced. However, to the extent Defendant argues the Magistrate Judge erred in applying

Miller, the Court conducts de novo review of the M&R.




                                                  4

      Case 3:19-cr-00360-FDW-DSC Document 63 Filed 08/26/21 Page 4 of 7
       As noted above, the Magistrate Judge relied on U.S. v. Miller in concluding that Officer

Jean-Paul had probable cause to conduct the sting operation and subsequent warrantless search of

Defendant’s car. (Doc. No. 59, p. 5) (“The facts here are comparable to those in United States v.

Miller.”). Defendant argues the Magistrate Judge erred in so concluding because “Miller stands

for the principle that the information should come to the arbiter assured by the diligence of

corroboration and stipulation [and] Officer Jean-Paul failed in his duty [to independently

corroborate the CI’s information].” (Doc. No. 61, p. 8). Specifically, Defendant argues Officer

Jean-Paul failed to collect Facebook messages and failed to validate a non-extraditable warrant,

and as such, Officer Jean-Paul should not have been given “the benefit of the doubt.” Id. at p. 9.

       In Miller, the Fourth Circuit addressed the question of “whether a police officer has

probable cause . . . when the officer is acting on an informant’s tip and has corroborated a

substantial portion of that tip through personal observation” 925 F.2d at 696. In evaluating the

“totality of the circumstances surrounding the information available to the officer,” the Fourth

Circuit held the officer’s independent corroboration of information provided by a CI was sufficient

to establish probable cause. Id. at 699.

       The officer in Miller independently corroborated the informant’s tip sufficiently when the

officer (1) personally observed the suspect in clothing accurately described by the informant, (2)

personally observed the suspect arriving by bus on “Wednesday or Thursday” as described by the

informant, and (3) personally recognized the suspect’s name from a previous interaction. See id.

at 697. Ultimately, because the officer’s personal observations “pointed towards the tip’s

reliability,” it was reasonable for the officer in Miller to have believed the unverified portions of

the tip, and probable cause was established. Id. at 700.




                                                 5

      Case 3:19-cr-00360-FDW-DSC Document 63 Filed 08/26/21 Page 5 of 7
           Here, Officer Jean-Paul initiated the warrantless search of Defendant’s car and the

warrantless arrest of Defendant based on information provided by a CI. As established by the

undisputed facts, Officer Jean-Paul had been developing the relevant CI in early May 2019. (Doc.

No. 59, p. 2). Around the same time that Officer Jean-Paul learned of Defendant’s name through

the CI, the CI provided reliable information about other drug trafficking suspects to Officer Jean-

Paul, which led to federal drug trafficking charges for and guilty pleas by Johnny Wells, Tonya

Wells, and Bobby Cannaday.4 Id.

           Once Officer Jean-Paul learned of Defendant’s name and potential drug trafficking

involvement from the CI, Officer Jean-Paul independently corroborated the CI’s information.

First, Officer Jean-Paul verified Defendant’s name via his Facebook profile. Id. Second, Officer

Jean-Paul went further than the officer in Miller and conducted an independent investigation into

Defendant, which revealed that Defendant had prior state and federal firearm offenses and an

outstanding non-extraditable arrest warrant in Florida. Id. Third, Officer Jean-Paul set up a

controlled buy between Defendant and the CI, and the CI confirmed with Defendant that they

would meet around 10 A.M. on May 17, 2019, so Defendant could sell to the CI seven grams of

methamphetamine. Id. Officer-Jean Paul observed the Facebook messages between the CI and

Defendant as they were exchanged in real time. Id. Finally, Officer Jean-Paul observed Defendant

arrive at the pre-designated location at or around the scheduled time. Id.

           Officer Jean-Paul independently corroborated enough of the CI’s information such that he

had probable cause under the totality of the circumstances to initiate the warrantless search of

Defendant’s car and subsequent arrest. Officer Jean-Paul (1) independently verified Defendant’s

name via Facebook; (2) conducted his own investigation into Defendant’s criminal background;



4
    The Court notes that Tonya Wells was present in Defendant’s car on the day of the search at issue.

                                                            6

          Case 3:19-cr-00360-FDW-DSC Document 63 Filed 08/26/21 Page 6 of 7
(3) personally observed Defendant agree to sell drugs to the CI at a pre-arranged location and time;

and (4), personally observed Defendant arrive at the pre-arranged location, at the pre-arranged

time, for the controlled buy. Moreover, Officer Jean-Paul’s reliance on the information provided

by the CI is all the more reasonable when one considers the CI’s prior reliable information that led

to federal drug trafficking charges and guilty pleas.

         The Court is not persuaded by Defendant’s insistence that Officer Jean-Paul should have

done more to corroborate the CI’s tip. In Miller, the Fourth Circuit explicitly rejected the idea that

“officers acting on an informant’s tip must corroborate the tip in some specific way,” 925 F.2d at

698. This Court rejects the idea as well, particularly when Defendant’s suggestions as to what more

Officer-Jean Paul should have done are meritless.5 Ultimately, Officer Jean-Paul substantially

corroborated the CI’s tip such that Officer Jean-Paul had probable cause to initiate a warrantless

search of Defendant’s car under the requirements set forth in Miller. Defendant’s Objections to the

M&R are overruled.

         IV.      CONCLUSION
         Accordingly, for the foregoing reasons, the Magistrate Judge’s Memorandum and

Recommendation, (Doc. No. 59), is AFFIRMED, Defendant’s Objection to the Memorandum and

Recommendation, (Doc. No. 61), is OVERRULED, and Defendant’s Second Motion to Suppress,

(Doc. No. 54) is DENIED.

         IT IS SO ORDERED.                        Signed: August 25, 2021




5
  Defendant argues Officer Jean-Paul “failed in his duty to collect the Facebook messages,” (Doc. No. 61, p. 8), but
does not dispute that the messages were deleted. (Doc. No. 59, p. 3 n.2). Defendant also argues Officer Jean-Paul
failed to validate a non-extraditable warrant but provides no factual detail or legal authority to suggest that the
warrant was somehow invalid.
                                                          7

       Case 3:19-cr-00360-FDW-DSC Document 63 Filed 08/26/21 Page 7 of 7
